                 Case 3:18-bk-02593-JAF                         Doc 32          Filed 01/31/19              Page 1 of 11



                                                          ORDERED.


        Dated: January 31, 2019




                                        UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                             JACKSONVILLE DIVISION
                                                www.flmb.uscourts.gov


In Re:                                                                                           Case No: 3:18-bk-02593-JAF
MARK ALBERT ARCURI                                                                               Chapter 13

            Debtor¹
_______________________/
                                                ORDER CONFIRMING PLAN
     THIS CASE came on for a hearing on January 22, 2019 following the transmittal of Debtor’s

Chapter 13 plan (the “Plan,” Docket No. 28 reference to which shall include any subsequent

amendment made by prior order, in open court during the hearing, or in this Order) to all parties

in interest. Any amendment to the Plan made by Debtor or the Chapter 13 Trustee at

confirmation has been incorporated herein. The Court finds that the Plan complies with the

provisions of Chapter 13 of the Bankruptcy Code² and with other applicable provisions of the

Code.


1 All references to “Debtor” shall include and refer to both of Debtors in a case filed jointly by two individuals.
2 All statutory references are to the Bankruptcy Code, Title 11 of the United States Code, unless otherwise noted. References to rules are to the
Federal Rules of Bankruptcy Procedure.
            Case 3:18-bk-02593-JAF          Doc 32     Filed 01/31/19       Page 2 of 11


MARK ALBERT ARCURI                                                    Case No: 3:18-bk-02593-JAF


   Accordingly, it is hereby

   ORDERED:

   1. The Plan as amended is confirmed as set forth herein. If there is a discrepancy between the

provisions of the Plan and this Order, the provisions of this Order supersede the Plan.

   2. Payments by Debtor as set forth in the attached Exhibit “A,” incorporated herein by

reference, shall be made each month by Trustee-approved electronic transfer, money order or

cashier’s check for 60 consecutive months commencing on August 25, 2018 to the Chapter 13

Standing Trustee, DOUGLAS W. NEWAY, P.O. Box 2079, Memphis, TN 38101-2079.

Nevertheless, if Trustee has insufficient monies to make distribution pursuant to this Order, or

any other Court order, the payments may be adjusted during the life of the Plan without further

order of this Court.

   3. Debtor is prohibited from incurring any non-ordinary course post-confirmation debt during

the term of this Plan without prior approval of the Court or the Trustee.

   4. All claims, including Debtor’s attorney’s fees, are allowed or disallowed as set forth in

Exhibit “A” attached hereto and by reference made a part hereof. Any party in interest may,

within 21 days of the date of this Order, request the Court to examine the fees to be paid to

Debtor’s attorney.

   5. The Trustee will collect from each payment received his/her percentage fee, which

percentage fee is fixed periodically by the United States Trustee. If the Trustee’s actual fee is less

than provided for in the Plan, any unused portion of the fee may be used to fund the Plan or to

increase the distribution to unsecured creditors.

                                              2
              Case 3:18-bk-02593-JAF        Doc 32     Filed 01/31/19    Page 3 of 11


MARK ALBERT ARCURI                                                  Case No: 3:18-bk-02593-JAF


   6. Distributions by the Trustee may commence and continue on a monthly basis to pay

allowed claims as set forth on attached Exhibit “A” or as subsequently provided for in an

amended Exhibit “A” or Court order. The Trustee is authorized to disburse partial payments

based on the availability of funds. The Trustee may distribute partial Plan payments to creditors

in their order of priority based upon the availability of funds.

   7. The procedure for treatment of mortgage payment changes and escrow account

adjustments during the life of the Plan shall be governed by Rule 3002.1(b).

   8. If a Notice of Payment Change is filed and served, the Trustee may take the following

action:

          (a) If the new payment is less than the current payment, the Trustee may reduce the

payment to the creditor in accordance with the notice and apply the difference to increase the

distribution to unsecured creditors; or

          (b) If the new payment is greater than the current payment, the Trustee may compute the

additional sum Debtor must pay and notify Debtor and Debtor’s attorney of the new monthly

payment amount. The payment to the creditor will be adjusted accordingly.

          The foregoing provisions are, in effect, a modification to the Plan, which is deemed

requested by the Trustee as provided in Section 1329. Notice and hearing are waived inasmuch as

no creditor will be adversely affected by such change.

   9. Provisions for both prepetition and postpetition arrearages, if any, on allowed secured

claims are included in the Plan. After the completion of all payments under the Plan and the entry

of a discharge of Debtor, the delinquencies on mortgages and security interests related to such

                                               3
            Case 3:18-bk-02593-JAF          Doc 32     Filed 01/31/19     Page 4 of 11


MARK ALBERT ARCURI                                                    Case No: 3:18-bk-02593-JAF


claims will be deemed cured and their contractual maturities reinstated. Any postpetition costs or

expenses incurred by or on behalf of any secured creditor will be discharged upon the completion

of the Plan, unless specifically provided for in this Order, or allowed pursuant a notice provided

under Rule 3002.1(c) before the completion of Plan payments.

   10. The automatic stay was terminated in rem as to Debtor and in rem and in personam as to

any codebtor as to any secured creditor or lessor for which the Plan provided (a) for the surrender

of collateral or leased property to the secured creditor or lessor, or (b) for Debtor to make

payments directly to the secured creditor or lessor, (c) that Debtor does not intend to make

payments while preserving state law contract rights and defenses, or (d) for which no provision

was made in the Plan. The automatic stay is hereby terminated in rem as to Debtor and in rem

and in personam as to any codebtor as to any secured creditor or lessor not provided for in this

Order.

   11. The holders of allowed secured claims provided for in the Plan shall retain the lien

securing such claim until the earlier of the payment of the underlying debt determined under

non-bankruptcy law or discharge under Section 1328. If the case is dismissed or converted

without completion of the Plan, such lien shall also be retained by such holder to the extent

recognized by applicable non-bankruptcy law.

   12. If the bar date to file proofs of claim has not yet expired, Debtor shall have 28 days

following the expiration of the claims bar date to object to any filed claim which has not already

been provided for in this Order.

   13. Any claim or amended claim filed after the claims bar date, other than a claim filed by

                                              4
            Case 3:18-bk-02593-JAF          Doc 32    Filed 01/31/19      Page 5 of 11


MARK ALBERT ARCURI                                                     Case No: 3:18-bk-02593-JAF


Debtor or the Trustee under Rule 3004, unless provided for in Exhibit “A” of this Order or

subsequent modification shall be disallowed and receive no distribution unless an order is

entered allowing such untimely filed claim.

   14. If any timely filed claim is not already provided for in this Order, Debtor (through

counsel, if any) shall timely file an appropriate motion to modify the confirmed Plan and any

objection to claims or motions to value claims. The Trustee shall review the claims register after

all bar dates have passed and may file a motion to dismiss if Debtor fails to timely take

appropriate action to address all filed claims.

   15. The Trustee shall hold all funds payable to general unsecured creditors for at least 30 days

after the bar date for filing claims has passed, and the Trustee may continue to hold all such

funds until all objections to claims have been resolved.

   16. If Debtor files a notice of conversion of this case to a Chapter 7 or the Court orders the

conversion of this case to a Chapter 11 or the dismissal of this case, any undistributed funds in

the Trustee’s possession on the date of conversion or dismissal shall be payable to Debtor and, if

Debtor is represented by counsel, mailed to Debtor in care of Debtor’s attorney.

   17. Unless otherwise provided for in this Order or any other order of this Court, Debtor is

responsible for paying all postpetition ongoing homeowners’ assessments, homeowners’ dues,

and/or property taxes that are related to real property being retained by Debtor under the Plan,

and the automatic stay shall not apply to these postpetition claims.

   18. Debtor is responsible for paying any domestic support obligation that first becomes

payable after the petition date.

                                              5
              Case 3:18-bk-02593-JAF          Doc 32      Filed 01/31/19   Page 6 of 11


MARK ALBERT ARCURI                                                     Case No: 3:18-bk-02593-JAF


      19. Any objections to confirmation of the Plan are deemed withdrawn and/or overruled by

entry of this Order.

      20. Upon completion of all payments under the Plan, Debtor shall promptly file a declaration

under penalty of perjury or affidavit that (a) lists all domestic support obligations and whether

such obligations are current or file a certificate stating that Debtor is not required to pay a

domestic support obligation and (b) states that § 522(q)(l) is not applicable and that no

proceeding is pending in which Debtor could be found guilty of an offense listed in § 522(q)(l) or

liable for a debt of the kind listed in § 522(q)(1)(B).

      21. Debtor shall complete a required personal financial management course and file a

certificate that such course has been completed within 90 days of the entry of this Order.

      22. The entry of a discharge shall be withheld until Debtor complies with Paragraphs 20 and

21.

      23. This case is not subject to the provisions of § 521(i)(l).

      24. During the pendency of the Chapter 13 case, Debtor shall timely file all tax returns and

make all tax payments and deposits when due. (However, if Debtor is not required to file tax

returns, Debtor shall provide Trustee with a statement to that effect.) For each tax return that

becomes due after the case is filed, Debtor shall, within 14 days of filing the return, provide the

Trustee with a complete copy of the tax return, including business returns if Debtor owns a

business, together with all relatedW-2s and Form 1099s.

      25. Unless otherwise consented to by the Trustee or ordered by the Court, Debtor shall turn

over to the Trustee all tax refunds in addition to regular Plan payments for distribution to allowed

                                                 6
            Case 3:18-bk-02593-JAF           Doc 32     Filed 01/31/19      Page 7 of 11


MARK ALBERT ARCURI                                                     Case No: 3:18-bk-02593-JAF


general unsecured creditors. Debtor shall not instruct the Internal Revenue Service or other

taxing agency to apply a refund to the following year’s tax liability. Debtor shall not spend any

tax refund without first having obtained the Trustee’s consent or court approval.

    26. Any discharge entered in this case shall not discharge Debtor’s liability on a federally

guaranteed student loan unless the Court specifically finds that repayment of the debt would

cause an undue hardship to Debtor or Debtor’s dependents pursuant to § 523(a)(8).

    27. To the extent this Order contains any modified term or condition that was not timely

noticed to the parties, any party may seek reconsideration of this Order within 14 days of its entry

by separate motion.

    28. Debtor is under a continuing duty to disclose any changes in financial circumstances and

new assets or potential rights to assets that Debtor acquires post-petition by promptly filing

amended schedules with the Court. Any failure to disclose changes in financial circumstances or

assets by the filing of amended schedules may result in dismissal of the case and/or denial of

Debtor’s discharge.

    29. If a claim is withdrawn by a creditor or the creditor files a satisfaction of the debt or

claim, the Trustee, in his/her discretion may elect to seek recovery of funds already disbursed or

to take no action at all regarding funds already disbursed to that creditor. The Trustee may also

discontinue any further disbursements if a claim is withdrawn by a creditor. Any disbursements

made under this Order on account of a claim that is subsequently withdrawn or for which the

Trustee receives a satisfaction of claim are deemed authorized disbursements and the Trustee

shall have no liability therefor.

                                               7
            Case 3:18-bk-02593-JAF       Doc 32     Filed 01/31/19    Page 8 of 11


MARK ALBERT ARCURI                                                Case No: 3:18-bk-02593-JAF



   30. This Order Confirming the Chapter 13 Plan incorporates into its terms those non-standard

provisions found in “E. Nonstandard Provisions” as applicable.




Copies to all interested parties

    DOUGLAS W. NEWAY, Chapter 13 Trustee is directed to serve a copy of this order on
interested parties and file a proof of service within 3 days of entry of the order.




                                           8
           Case 3:18-bk-02593-JAF         Doc 32    Filed 01/31/19       Page 9 of 11


MARK ALBERT ARCURI                                                 Case No: 3:18-bk-02593-JAF


                                          APPENDIX

                                          State Taxes

                            Sales Taxes and Unemployment Taxes.

                                Mail reports and payments to:

                            State of Florida - Department of Revenue
                          Office of General Counsel/Bankruptcy Section
                                          P.O. Box 6668
                                   Tallahassee, FL 32314-6668

                                         Federal Taxes

    Federal tax deposits of social security taxes (employer and employee shares) and
withholding taxes are to be made within three banking days after each payroll is made .
Deposits are to be made in a Federal Reserve Bank or a commercial bank authorized to accept
federal tax deposits. Deposits are to be made by cashier ’s or certified check and be
accompanied by Form 8109, Federal Tax Deposit Withheld Income and FICA Taxes. If Form
8109 is not available, deposits are to be mailed within the time prescribed or deposits to the
address indicated below. If you pay amounts with Form 941 that should have been deposited,
you may be subject to penalty. See Deposit Penalties in Section 11 of Pub. 15 (Circular E).

     Mail original returns prepetition (prior to confirmation) to the appropriate district office
listed below according to the county listed in the bankruptcy petition as Debtor ’s residence or
place of operating business.

If any taxes are due on the prepetition returns, they should be included in the Plan (paid
through the Trustee) and the IRS should be noticed at the Philadelphia address regarding the
bankruptcy

       Jacksonville District                        Ft. Lauderdale District
       Internal Revenue Service                     Internal Revenue Service
       Attn: Insolvency, Stop 5720                  Attn: Insolvency, Stop 5730
       400 W. Bay Street, Suite 35045               P.O. Box 17167
       Jacksonville, FL 32202                       Ft. Lauderdale, FL 33318

Mailing of original returns postpetition (after confirmation) and/or payments for those returns
should be sent to the regularly scheduled address as listed by the IRS on your filing
information.



                                            9
                    Case 3:18-bk-02593-JAF                   Doc 32         Filed 01/31/19           Page 10 of 11
                                                         EXHIBIT A
                                                   CASE NO: 3:18-bk-02593-JAF
                                                    MARK ALBERT ARCURI
                                                          Chapter 13

Claim                                                     Claim                Claim               Amount              Monthly
No.                Creditor                               Type                Amount               Allowed             Payment         Mth
      TRUSTEE EXPENSES                                     Priority               As set by U.S. Trustee
      LIZ MCCAUSLAND PA                                    Priority             $1,301.00           $1,301.00            $183.58       1-1
                                                                                                                         $106.87       2-2
                                                                                                                         $108.67       3-3
                                                                                                                           $9.83       4-4
                                                                                                                          $32.33      5 - 31
                                                                                                                          $19.14     32 - 32
                                                                                                                           $0.00     33 - 60
Claim Notes: No claim filed.
     SUNCOAST CREDIT UNION                                 Secured                   $0.00               $0.00             $0.00
Claim Notes: No claim filed. Collateral Surrendered.
 01 CAPITAL ONE BANK ( USA) N.A.                           Unsecured            $3,595.17                $0.00             $0.00
Claim Notes: Claim Disallowed.
 02 BANK OF AMERICA NA                                     Secured                   $0.00               $0.00             $0.00
 03 QUANTUM3 GROUP LLC                                     Unsecured            $2,500.13                $0.00             $0.00
Claim Notes: Claim Disallowed.
 04 CITRUS COUNTY TAX COLLECTOR                            Secured                $117.53             $117.53            $117.53        1-1
                                                                                                                           $0.00       2 - 60
 05 CITRUS COUNTY TAX COLLECTOR                            Secured                $105.76             $105.76            $105.76        1-1
                                                                                                                           $0.00       2 - 60
 06 BANK OF AMERICA NA                                     Secured            $32,820.40            $8,870.28             $55.68        1-2
                                                                                                                          $53.88        3-3
                                                                                                                         $152.72       4 - 60
Claim Notes: The 'Amount Allowed' represents the maintenance of payments on this claim while the case is pending as provided for in Section
1322(b)(5).




                                                                  Page 1 of 2
                    Case 3:18-bk-02593-JAF              Doc 32 Filed 01/31/19                       Page 11 of 11
                                                         EXHIBIT A
                                                   CASE NO: 3:18-bk-02593-JAF
                                                    MARK ALBERT ARCURI
                                                          Chapter 13

Claim                                                     Claim               Claim               Amount              Monthly
No.                 Creditor                              Type               Amount               Allowed             Payment         Mth
 07 MTGLQ INVESTORS LP                                     Secured            $18,334.21          $18,334.21              $0.00        1-1
                                                                                                                        $300.00       2 - 31
                                                                                                                        $313.19      32 - 32
                                                                                                                        $332.28      33 - 59
                                                                                                                         $49.46      60 - 60
Claim Notes: Mortgage Arrearage.
 07 MTGLQ INVESTORS LP                                 Secured          $216,358.86             $54,597.00             $909.95        1 - 60
Claim Notes: The 'Amount Allowed' represents the maintenance of payments on this claim while the case is pending as provided for in Section
1322(b)(5).



                                                 Debtor Payment Schedule
                            StartDate                       Number of Months            PaymentAmount
                            August 25, 2018                         1-4                        $1,525.00
                            December 25, 2018                      5 - 60                      $1,550.00




              Copies to:
              Mark Albert Arcuri, 2748 E. Fox Court, Inverness, Fl 34452
              Elizabeth F Mccausland Esquire, Liz Mccausland Pa, 426 N Ferncreek Ave, Orlando, Fl 32803
              Douglas W. Neway, Trustee
              All Interested Parties

                                                                 Page 2 of 2
